Citation Nr: 0944419	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a shrapnel wound to the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1970.  He received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  In that decision, the RO granted service 
connection for a shrapnel wound injury to the head and 
assigned an initial disability rating of 10 percent, 
effective April 16, 2004.  

In November 2007, the Board remanded this matter for further 
development.  The Board remanded the issue of entitlement to 
an earlier effective date for the grant of service connection 
for the shrapnel wound injury to the head for issuance of a 
statement of the case.

In March 2009, the Appeals Management Center issued the 
statement of the case and granted an effective date of 
September 29, 1988 for service connection for a shrapnel 
wound injury to the head.  The Veteran has not submitted a 
substantive appeal and the effective date issue has not been 
certified to the Board.  The Board will not further consider 
this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record 
is inadequate and the need for a contemporaneous examination 
occurs when there is evidence (including a Veteran's 
statements) of a possible increase in disability.  Hart, 21 
Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997)).  

In this case, the evidence indicates that the residuals of 
the shrapnel wound to the head may have worsened since his 
last VA examination in July 1991.  For example, Dr. 
Wendling's December 2002 treatment report reveals that the 
Veteran's headaches had worsened.  Dr. Sharma's May 2009 
letter indicates that the Veteran reported that he began to 
have difficulty with his memory and that he attributed such 
memory loss to his in service head injury.  Mental status 
examination revealed that he had problems remembering new 
information.  

Furthermore, Dr. Wendling's May 2009 letter stated that the 
Veteran suffered from severe headaches and short term memory 
loss and that these symptoms were progressively worsening.  
Also, Dr. Wendling noted that she was concerned that the 
Veteran may have been suffering from dementia related to his 
head injury and that further assessment was required.  In its 
October 2009 brief, the Veteran's representative stated that 
the Veteran had not been afforded a VA examination to 
determine the current level of disability.  Given the above 
evidence, the Board agrees that VA's duty to obtain a new 
examination as to the current severity of the Veteran's 
residuals of a shrapnel wound to the head is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
traumatic brain injury examination to 
determine the current severity of his 
service connected residuals of a shrapnel 
wound to the head.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.  
All indicated tests and studies should be 
conducted.  

The examiner should describe all 
symptomatology due to the Veteran's 
service connected residuals of a shrapnel 
wound to the head, including any 
cognitive impairment, 
emotional/behavioral impairment, physical 
impairment, and subjective symptoms.  

With respect to headaches, the examiner 
should note the absence or presence of 
characteristic prostrating attacks, the 
frequency and duration of any such 
attacks, and the extent of any associated 
economic impact. 

To the extent possible, the 
manifestations of the Veteran's residuals 
of a shrapnel wound to the head should be 
distinguished from those of any other 
disorder present, especially his service 
connected posttraumatic stress disorder.  

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


